ON RETURN TO REMAND
FAULKNER, Retired Justice.
This case was remanded to the trial court with instructions to conduct a hearing to determine whether Waldrop should be tried as a youthful offender.
The trial court held a hearing on January 14, 1991. Waldrop, with his attorney present, advised the trial court that he withdrew his application for youthful offender status and waived any right that he may have had in that regard.
The judgment of the trial court is affirmed.
AFFIRMED.
All the Judges concur.